Title: Franklin’s Contributions to an Abridgment of the Book of Common Prayer, [before 5 August 1773]
From: Franklin, Benjamin
To: 


Lord Le Despencer, who as Sir Francis Dashwood had acquired notoriety as a rake, devoted himself in later life to more sober occupations. From 1766 until his death in 1781 he was one of the postmasters general; in 1770 he was concerned with a plan for reconciliation with the colonies; and shortly thereafter he became interested in altering the liturgy of the Anglican Church. “Having first reformed himself,” in the words of Paul Leicester Ford, he “conceived the idea of reforming the Book of Common Prayer.” His method of reform was not to change but to cut: he amended nothing in the familiar order of service; he left out a great deal. By the summer of 1773 he had completed his excisions and drafted a preface to explain why he believed that they were an improvement. At some point, presumably when Franklin visited him at West Wycombe in October, 1772, he showed his work to his guest and asked for suggestions. Franklin must have been glad to oblige. He had already turned his hand to amending the Lord’s Prayer, and here was a chance to improve the Church’s entire liturgy. Le Despencer gave him a free hand: “Doctor Franklyn is desired to add, alter, or diminish as he shall think proper anything herein contained. LLD is by no means tenacious.”
But Franklin used this license sparingly. His part in the main work of abridgment, he said years later, was confined to reducing the Catechism to two questions and their answers, and arranging short selections from the Psalms for reading and for singing. The implication of his statement is that the rest of the cutting was done by Le Despencer, and we have no reason to doubt that it was. The preface, the most interesting part of the volume, was the work of both men; but the Baron’s rough draft indicates that he was the principal author. The three fragments in Franklin’s hand are identical, except for one short passage, with the final printed text. One fragment is what remains, we believe, of a copy he made of the preface in almost its final form; the second contains a paragraph on the Catechism, which was embodied in the preface; the third is an “Advertisement” explaining how the “Singing-Psalms” were to be used. We reproduce the preface as printed, collating it in our annotation with the surviving fragments, and then the Advertisement, which was undoubtedly Franklin’s handiwork.
His part in the revision was substantially finished by August 5, 1773; the volume was then in press, and was published in mid-September. Its appearance aroused little interest. Some copies were given away, he remarked later, and very few sold. Most became waste paper. “In the Prayers,” he concluded philosophically, “so much was retrench’d that Approbation would hardly be expected. …” But this was only part of the reason. The Prayer Book has proved to be resistant to change even in periods of spiritual turmoil, and in the 1770’s the “fat slumbers of the Church,” in Gibbon’s phrase, were not yet disturbed by the twitching of reform. Even if they had been, the proposed abridgment did much more, despite the assertions of the preface, than “retrench” through eliminating superfluities. The process of condensing amounted for the orthodox to evisceration, because it struck at the core of doctrine: the Holy Ghost virtually disappeared from the Trinity, and the mediating role of Christ was reduced almost to the vanishing point. Such innovations could not be expected to impress the faithful. The God of their tradition, a far remove from the simplified deity of the abridgment, proved to be immune to simplifying.
 

PREFACE
[Before August 5, 1773]
The Editor of the following Abridgement of the Liturgy of the Church of England thinks it but decent and respectful to all, (more particularly to the reverend body of Clergy who adorn the Protestant Religion by their good works, preaching, and example) that he should humbly offer some reasons for such an undertaking. He addresses himself to the serious and discerning. He professes himself to be a Protestant of the Church of England, and holds in the highest veneration the doctrines of Jesus Christ. He is a sincere lover of social worship, deeply sensible of its usefulness to society; and he aims at doing some service to religion, by proposing such abbreviations and omissions in the forms of our Liturgy (retaining every thing he thinks essential) as might, if adopted, procure a more general attendance. For, besides the differing sentiments of many pious and well-disposed persons in some speculative points, who in general have a good opinion of our Church, it has often been observed and complained of, that the Morning and Evening Service, as practised in the Churches of England and elsewhere, are so long, and filled with so many repetitions, that the continued attention suitable to so serious a duty becomes impracticable, the mind wanders, and the fervency of devotion is slackened. Also the propriety of saying the same prayer more than once in the same service is doubted, as the service is thereby lengthened without apparent necessity; our Lord having given us a short prayer as an example, and censured the Heathen for thinking to be heard because of much speaking. Moreover, many pious and devout Persons, whose age or infirmities will not suffer them to remain for hours in a cold church, especially in the winter season, are obliged to forego the comfort and edification they would receive by their attendance on divine service. These, by shortening the time, would be relieved: and the younger sort, who have had some principles of religion instilled into them, and who have been educated in a belief of the necessity of adoring their Maker, would probably more frequently, as well as cheerfully, attend divine service, if they were not detained so long at any one time. Also many well-disposed tradesmen, shopkeepers, artificers, and others, whose habitations are not remote from churches, could, and would (more frequently at least) find time to attend divine service on other than Sundays, if the prayers were reduced into a much narrower compass. Formerly there were three services performed at different times of the day, which three services are now usually joined in one. This may suit the conveniency of the person who officiates, but is too often inconvenient and tiresome to the congregation. If this Abridgement, therefore, should ever meet with acceptance, the well-disposed Clergy, who are laudably desirous to encourage the frequency of divine service, may promote so great and good a purpose, by repeating it three times on a Sunday, without so much fatigue to themselves as at present. Suppose, at Nine o’clock, at Eleven, and at One in the Evening; and by preaching no more sermons than usual, of a moderate length; and thereby accommodate a greater number of people with convenient hours.
These were general reasons for wishing and proposing an Abridgement. In attempting it we do not presume to dictate even to a single Christian: we are sensible there is a proper authority in the rulers of the Church for ordering such matters; and whenever the time shall come when it may be thought not unseasonable to revise our Liturgy, there is no doubt but every suitable improvement will be made, under the care and direction of so much learning, wisdom, and piety, in one body of men collected. Such a work as this must then be much better executed. In the mean time, this humble performance may serve to shew the practicability of shortening the service near one half, without the omission of what is essentially necessary: and we hope, moreover, that the book may be occasionally of some use to families, or private assemblies of Christians.
To give now some account of particulars. We have presumed upon this plan of Abridgement to omit the First Lesson, which is taken from the Old Testament, and retain only the Second from the New Testament; which, we apprehend, is more suitable to teach the so-much-to-be-revered doctrine of Christ, and of more immediate importance to Christians; altho’ the Old Testament is allowed by all to be an accurate and concise history, and, as such, may more properly be read at home.
We do not conceive it necessary for Christians to make use of more than one creed. Therefore in this Abridgement are omitted the Nicene Creed, and that of St. Athanasius. Of the Apostles’ Creed we have retained the parts that are most intelligible, and most essential. And as the Father, Son, and Holy Ghost, are there confessedly and avowedly a part of the Belief, it does not appear necessary, after so solemn a confession, to repeat again in the Litany, the Son and Holy Ghost, as that part of the Service is otherwise very prolix.
The Psalms, being a collection of Odes, written by different persons, it hath happened that many of them are on the same subject, and repeat the same sentiments; such as those that complain of enemies and persecutors, call upon God for protection, express a confidence therein, and thank him for it when afforded. A very great part of the book consists of repetitions of this kind, which may therefore well bear abridgement. Other parts are merely historical, repeating the mention of facts more fully narrated in the preceding books, and which, relating to the ancestors of the Jews, were more interesting to them than to us. Other parts are local, and allude to places of which we have no knowledge, and therefore do not affect us. Others are personal, relating to the particular circumstances of David or Solomon, as kings; and can therefore seldom be rehearsed with any propriety by private Christians. Others imprecate, in the most bitter terms, the vengeance of God on our Adversaries, contrary to the spirit of Christianity, which commands us to love our enemies, and to pray for those that hate us, and despitefully use us. For these reasons it is to be wished, that the same liberty were, by the governors of our Church, allowed to the minister with regard to the reading Psalms, as is taken by the clerk, with regard to those that are to be sung, in directing the parts that he may judge most suitable to be read at the time, from the present circumstances of the congregation, or the tenor of his sermon, by saying, Let us read such and such parts of the Psalms named. Until this is done, our Abridgement, it is hoped, will be found to contain what may be most generally proper to be joined in by an assembly of Christian people. The Psalms are still apportioned to the days of the month, as heretofore, though the several parts for each day are generally a full third shorter.
We humbly suppose the same service contained in this Abridgement might properly serve for all the Saints Days, Fasts, and Feasts, reading only the Epistle and Gospel appropriated to each day of the month.
The Communion is greatly abridged, on account of its great length; nevertheless, it is hoped and believed, that all those parts are retained which are material and necessary.

Infant Baptism in Churches being performed during divine service, would greatly add to the length of that service, if it were not abridged. We have ventured, therefore, to leave out the less material parts.
The Catechism, as a compendium of systematic theology, which learned divines have written folio volumes to explain, and which therefore, it may be presumed, they thought scarce intelligible without such expositions; is, perhaps, taken altogether, not so well adapted to the capacities of children as might be wished. Only those plain answers, therefore, which express our duty towards God, and our duty towards our neighbour, are retained here. The rest is recommended to their reading and serious consideration, when more years shall have ripened their understanding.
The Confirmation is here shortened.
The Commination, and all cursing of mankind, is (we think) best omitted in this Abridgement.
The form of solemnization of Matrimony is often abbreviated by the officiating Minister, at his discretion. We have selected what appear to us the material parts, and which, we humbly hope, will be deemed sufficient.
The long prayers in the service for the Visitation of the Sick, seem not so proper when the afflicted person is very weak, and in distress.
The Order for the Burial of the Dead is very solemn and moving; nevertheless, to preserve the health and lives of the living, it appeared to us that this service ought particularly to be shortened. For numbers, standing in the open air with their hats off, often in tempestuous weather, during the celebration, it’s great length is not only inconvenient, but may be dangerous to the attendants. We hope, therefore, that our Abridgement of it will be approved by the Rational and Prudent.
The Thanksgiving of Women, after Child-birth being, when read, part of the Service of the day, we have also, in some measure, abridged that.
Having thus stated very briefly our motives and reasons, and our manner of proceeding in the prosecution of this work, we hope to be believed, when we declare the rectitude of our intentions. We mean not to lessen or prevent the Practice of Religion, but to honour and promote it. We acknowledge the excellency of our present Liturgy; and, though we have shortened it, we have not presumed to alter a word in the remaining Text; not even to substitute who for which in the Lord’s Prayer, and elsewhere, altho’ it would be more correct. We respect the characters of bishops, and other dignitaries of our Church; and with regard to the inferior clergy, we wish that they were more equally provided for, than by that odious and vexatious, as well as unjust method, of gathering tythes in kind, which creates animosities and litigations, to the interruption of the good harmony and respect which might otherwise subsist between the rectors and their parishioners.
And thus, conscious of upright meaning, we submit this Abridgement to the serious consideration of the prudent and dispassionate, and not to enthusiasts and bigots; being convinced in our own breasts, that this shortened method, or one of the same kind better executed, would further religion, increase unanimity, and occasion a more frequent attendance on the worship of God.


  ADVERTISEMENT,
relating to the Choice of proper Psalms.
In the following Extracts from the Singing Psalms, we have been governed by the same Considerations as in the Abridgement of the Reading Psalms; which Considerations appear at large in the Preface.
And for the more easy finding such Portions of the Psalms as may be best suited to the present State of Mind and Circumstances of those who use them, we have arranged them under the following Heads; viz.
1. When disposed to impress the Mind with a Sense of God’s Omnipresence, Justice, and Power, use such Parts as you may find convenient of Extract I. which are from Psalms II, and 39.
2. In Confession of Sin, and expressing Repentance, use Parts of Psalm 51, or 90, to be found in Extract II.
3. In resolving Amendment of Life, use Part of Psalm 119, from Extract III.
4. For Encouragement in Virtue and Piety, use Parts of Psalm 1, 15, 24, 32, 34, 41, 112, 127, 133, as found in Extract IV.
5. When disposed to Prayer, for yourself, the King, or the People, you may find what is proper in Extract V. from Psalm 19, 25, 51, 54, 67, 86, 143.
6. For expressing Confidence in God, his Power and Goodness, use Parts of Extract VI. from Psalm 4, 18, 23, 27, 34, 37, 46, 62, 91, 130, 146.
7. When under Dejection of Spirit, in Distress, or Affliction, you may find something suitable in Extract VII. from Psalms 6, 13, 22, 31, 44, 56, 69, 109.
8. In Times of Publick Distress from Enemies, see in Extract VIII. from Psalms 60, 123.
9. In Times of Success, Extract IX. from Psalms 9, 34.
10. When disposed to Praise and Thanksgiving, use Parts of Extract X. from Psalms 8, 19, 30, 65, 89, 92, 93, 95, 100, 103, 104, 106, 107, 111, 113, 116, 117, 136, 138, 145, 147, 149, 150.
11. When longing for a better World, and desirous to see God, use Extract XI. from Psalms 39, 42, 63, 84.
We trust the pious Christian will find some Convenience in this Selection of the Psalms, and in our Arrangement of the Parts selected.

